t c summary opinion united_states tax_court mitchell wayne andrew and nancy rae patten petitioners v commissioner of internal revenue respondent docket no 5722-03s filed date mitchell wayne andrew and nancy rae patten pro sese kenneth p dale for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure sec_6651 addition_to_tax for that year the issues for decision are whether social_security_benefits received on account of nancy rae patten’s physical disability are includable in petitioners’ income and whether petitioners’ failure_to_file a timely federal_income_tax return is due to reasonable_cause background some of the facts have been stipulated and are so found at the time the petition was filed in this case petitioners resided in lake stevens washington petitioners are and were during all relevant periods married to each other they filed a joint federal_income_tax return for the year in issue nancy r patten petitioner is afflicted with multiple sclerosis and has not been employed since in petitioner filed for and was denied social_security disability benefits she reapplied for disability benefits in and was again denied she successfully appealed the denials and in she was awarded and received social_security disability benefits of dollar_figure although received entirely in the social_security disability benefits are attributable to and petitioners’ self-prepared return was filed date taking into account an extension to file that return was due on or before date the income reported on petitioners’ return does not take into account the social_security disability benefits petitioner received that year in the notice_of_deficiency respondent determined that percent of the social_security disability benefits dollar_figure petitioner received during is includable in their income for that year and imposed a sec_6651 addition_to_tax for their failure_to_file a timely federal tax_return other adjustments in the notice_of_deficiency are not in dispute and need not be addressed discussion sec_61 provides that except as otherwise provided by law gross_income includes all income from whatever source derived relevant for our purposes sec_86 provides that if the taxpayer’s modified adjusted gross income2 plus one-half of the social_security_benefits received by the taxpayer exceed sec_1 the parties stipulated the date date in this case ignoring adjustments not relevant here petitioners’ modified_adjusted_gross_income equals their adjusted_gross_income see sec_86 the adjusted_base_amount then gross_income includes the lesser_of the sum of a percent of such excess plus b the lesser_of i one-half of the social_security_benefits received during the year or ii one-half of the difference between the adjusted_base_amount and the base_amount of the taxpayer or percent of the social_security_benefits received during the taxable_year see sec_86 with respect to married taxpayers who file a joint_return for as petitioners did the base_amount and the adjusted_base_amount are dollar_figure and dollar_figure respectively sec_86 and b social_security_benefits are included in the recipient’s gross_income in the taxable_year in which the benefits are received sec_86 an election may be made by a taxpayer who receives a lump-sum payment of social_security_benefits during the taxable_year in which a portion of the benefits is attributable to previous taxable years sec_86 sec_86 provides that if the election is made the amount included in gross_income for the taxable_year of receipt must not exceed the sum of the increases in gross_income for those previous taxable years that would result from taking into account the before_1984 certain disability benefits were excludable from an employee’s gross_income under sec_105 however this section was repealed and since social_security disability benefits have been treated in the same manner as other social_security_benefits maki v commissioner tcmemo_1996_209 portion of the benefits attributable to the previous taxable years accordingly if no election is made by the taxpayer under sec_86 lump-sum_distributions of social_security_benefits are includable in the taxpayer’s gross_income in the taxable_year the benefits are received petitioners did not make an election under sec_86 with respect to the lump-sum social_security disability benefits received in allegations petitioners made in the petition and their presentation at trial suggest that petitioners do not dispute the manner in which social_security_benefits are generally treated for federal_income_tax purposes instead they argue that the social_security disability benefits here under consideration are excludable from their income by virtue of sec_104 petitioners admit that they did not know how to treat the disability benefits for federal_income_tax purposes according to petitioners in an informal contact made with one of respondent’s employees they were advised that the benefits were excludable from income under sec_104 they further contend that their uncertainty as to how to treat the disability benefits resulted in the late filing of their return sec_104 excludes from gross_income amounts received in damages by suit or settlement on account of personal physical injuries or physical sickness in determining whether damages received are excludable under sec_104 the focus is the nature of the claim underlying the damage award 504_us_229 the underlying claim giving rise to the recovery must be based upon tort or tort type rights and the damages must have been received on account of personal injuries or sickness 515_us_323 sec_1_104-1 income_tax regs provides that the term ‘damages received whether by suit or agreement ’ in sec_104 means an amount received other than worker’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution despite the fact that petitioner sued to obtain social_security disability benefits these benefits do not constitute damages from a tortious injury rather these benefits are amounts received through disability insurance see andrews v commissioner tcmemo_1992_668 taking into account petitioners’ filing_status their modified_adjusted_gross_income and the social_security disability benefits petitioner received that year percent of to the extent that petitioners did receive erroneous advice on this point from one of respondent’s employees the event is of no significance here see zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 those benefits are includable in their income see sec_86 c respondent’s determination in this regard is therefore sustained sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 the addition_to_tax is applicable unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect id the taxpayer must prove both reasonable_cause and a lack of willful neglect 469_us_241 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence id willful neglect is defined as a conscious intentional failure or reckless indifference id pincite respondent bears the burden of production with respect to any additions to tax see sec_7491 in order to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose the additions to tax see 116_tc_438 once respondent has done so the burden_of_proof is upon petitioners to persuade the court that respondent’s determination is incorrect see id respondent established that petitioners’ return was not filed by its extended due_date petitioners’ only explanation for the untimely filing is their uncertainty as to how to treat the social_security disability payments we are not persuaded that their explanation rises to the level of reasonable_cause accordingly we hold that petitioners are liable for the addition_to_tax under sec_6651 for the year reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
